Mr. Chief Justice Hollerich delivered the opinion of the court: Claimant alleges in his complaint that during the month of June, 1931, he was in the employ of the Department of Public Welfare as a reimbursing inspector, and for that month had been assigned to the Lincoln State School and Colony; that his headquarters were at Springfield and in the regular course of his duties he returned to Springfield each week-end and left for Lincoln again on the next Monday morning; that he was required to purchase railroad tickets, expend money for taxi fare and also occasionally for meals when the trains were late and it was impossible to obtain his meals at the institution; that he so paid for railroad transportation $6.80; meals, $1.85; taxi and street-car fare, $2.65; making a total of $11.60, which he asks be refunded to him. The complaint further states that claimant failed to present his expense account through the proper channel of the Department of Public Welfare until the month of October, 1931, at which time the appropriation had lapsed and payment could not be made. The Attorney General has entered a motion to dismiss for the reason that there is nothing in the complaint to show that the claimant was entitled to have his expenses paid by the State. The complaint contains no allegations with reference to the salary or compensation of the claimant, and fails to set forth any facts showing that he is entitled to his expenses in addition to his salary; in short, it contains no averments whatsoever showing his right to have his expenses paid by the State. Under the present state of the record, the motion of the Attorney General must be sustained and the case dismissed. Case dismissed.